IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J. & S. O.,                                 : No. 341 MAL 2019
                                            :
                     Respondents            :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
               v.                           :
                                            :
                                            :
C.H.,                                       :
                                            :
                     Petitioner             :


                                       ORDER



PER CURIAM

        AND NOW, this 5th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.